Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 7392646 B2) in view of Innes (US RE21571 E).

Regarding Claim 1, Patterson discloses a combine (abstract line 2) comprising: 
a feeder housing (10); and 
an auger (30 with flights 32) for receiving harvested crop, the auger including:
an auger tube (30) rotatable around an auger axis (31), and
a tined-tube (shaft 35) positioned inside the auger tube and offset from the auger axis (see Fig. 4), the tined-tube including fingers (34) extending from the tined-tube and protruding through the auger tube to convey the harvested crop to the feeder housing (abstract lines 1-2, the feed roller is primarily for moving crop into a feeder house), each finger having a first end connected to the tined tube and a free end that is opposite the first end, 
wherein the tined tube is positioned within the auger tube such that the free end of one of the fingers is positioned at a location outside of the auger tube and the free end of another one of the fingers (34b) is positioned at a location inside of the auger tube that is radially spaced apart from an exterior surface of the auger tube such that no portion of said another one of said fingers extends outside of the exterior surface of the auger tube (col. 8 lines 55-57: the fingers gradually retract to the position indicated at 34B where the outer end of the finger is substantially flush with the surface 33).
Patterson does not disclose wherein the tined-tube is rotatable. 

It would be obvious to one of ordinary skill in the art to modify the tined-tube so that it is rotatable, as disclosed by Innes, rather than stationary with individual rotating tine bearings, as taught by Patterson, as an alternative design for the same auger arrangement. 
	Regarding Claim 2, the combination of Patterson and Innes discloses the combine of claim 1, wherein the fingers of the tined-tube comprise three sets of fingers (Patterson: there are six fingers 34, or two sets of three fingers), each set axially positioned 120 degrees apart from each other set on the tined-tube (Patterson: col. 8, lines 25-80, fingers 34 are angularly and axially spaced about 35), 
or wherein the fingers of the tined-tube are axially positioned in a spiral pattern around the tined-tube.
	Regarding Claim 3, the combination discloses the combine of claim 1, wherein the tined-tube is driven by the rotation of the auger tube (Patterson: col. 8, lines 61-63, the fingers are driven to rotate by their engagement with the auger tube).
Regarding Claim 4, the combination discloses the combine of claim 1, wherein the fingers extend and retract through the auger tube as the tined-tube rotates (Patterson: col. 4, lines 61-64, the fingers extend through openings in the wall of the auger tube).
Regarding Claim 5, the combination discloses the combine of claim 1, wherein the fingers (Innes: 17) are stationary on the tined-tube (Innes: col. 2, lines 52-53, 17 are formed into coils that rigidly attach to 26).
Regarding Claim 6, the combination discloses the combine of claim 1. 
The combination does not disclose wherein the tined-tube includes a first end connected to a header of the combine by a first set of bearings, and a second end connected to the header of the combine by a second set of bearings.
The examiner takes Official Notice that it is old and well known to use a bearing when connecting a rotary shaft to a stationary member. 
It would be obvious to one of ordinary skill in the art to attach the tined-tube to the header with a set of bearings on each of its ends to reduce friction and ensure smooth rotation of the tined-tube. 
Regarding Claim 7, the combination discloses the combine of claim 1 wherein, for a single revolution of each fingertip about the tined-tube axis, the respective fingertip is positioned inside of the auger tube over a first angular range (see Fig. 4) and the respective fingertip is positioned outside of the auger tube over a second angular range, wherein the first angular range is less than the second angular range. 
Regarding Claim 8, the combination discloses the combine of claim 1, wherein the auger tube includes auger flights positioned between the tined-tube fingers (Patterson: see Fig. 1, fingers 34 can be seen in between auger flights 32).
Regarding Claim 10, the combination discloses the combine of claim 1, wherein at least one finger fully extends (Patterson: col. 8, lines 50-51, 34 extends fully in front of the auger) when the tined-tube is rotated to a predetermined position with respect to the auger tube.
Regarding Claim 11, Patterson discloses a tined-tube auger comprising: 
an auger tube (30) rotatable around an auger axis (31), and 
a tined-tube (35) positioned inside the auger tube with a tined-tube axis that is offset from the auger axis (see Fig. 4), the tined-tube including fingers (34) extending from the tined-tube and protruding through the auger tube to convey harvested crop (abstract lines 1-2, the rollers is primarily for moving crop into a feeder house), each finger having a first end connected to the tined-tube and a free end that is opposite the first end, 
wherein the tined-tube is positioned within the auger tube such that the free end of one of the fingers is positioned at a location outside of the auger tube and the free end of another one of the fingers (34b) is positioned at a location inside of the auger tube that is radially spaced apart from an exterior surface of the auger tube such that no portion of said another one of the fingers extends outside of the exterior surface of the auger tube (col. 8 lines 55-57: the fingers gradually retract to the position indicated at 34B where the outer end of the finger is substantially flush with the surface 33). 
Patterson does not disclose wherein the tined-tube is rotatable. 
In the same field of endeavor, Innes discloses shaft (26), with tines, that is rotatable (sol. 2, lines 35-36). 
It would be obvious to one of ordinary skill in the art to modify the tined-tube so that it is rotatable, as disclosed by Innes, rather than stationary with individual rotating tine bearings, as taught by Patterson, as an alternative design for the same auger arrangement. 
Regarding Claim 12, the combination of Patterson and Innes discloses the tined-tube auger of claim 11, wherein the fingers of the tined-tube comprise three sets of fingers (Patterson: there are six fingers 34, or two sets of three fingers), each set axially positioned 1200 apart from each other set on the tined-tube (Patterson: col. 8, lines 25-80, fingers 34 are angularly and axially spaced about 35), 
or wherein the fingers of the tined-tube are axially positioned in a spiral pattern around the tined-tube.
Regarding Claim 13, the combination discloses the tined-tube auger of claim 11, wherein the tined-tube is driven by the rotation of the auger tube (Patterson: col. 8, lines 61-63, the fingers are driven to rotate by their engagement with the auger tube).
Regarding Claim 14, the combination discloses the tined-tube auger of claim 11, wherein the fingers extend and retract through the auger tube as the tined-tube rotates (Patterson: col. 4, lines 61-64, the fingers extend through openings in the wall of the auger tube).
Regarding Claim 15, the combination discloses the tined-tube auger of claim 11, wherein the fingers (Innes: 17) are stationary on the tined-tube (Innes: col. 2, lines 52-53, 17 are formed into coils that rigidly attach to 26).
Regarding Claim 16, the combination discloses the tined-tube auger of claim 11.
The combination does not disclose wherein the tined-tube includes a first end connected to a header of the combine by a first set of bearings, and a second end connected to the header of the combine by a second set of bearings.
The examiner takes Official Notice that it is old and well known to use a bearing when connecting a rotary shaft to a stationary member. 
It would be obvious to one of ordinary skill in the art to attach the tined-tube to the header with a set of bearings on each of its ends to reduce friction and ensure smooth rotation of the tined-tube. 
Regarding Claim 17, the combination discloses the tined-tube auger of claim 11, wherein, for a single revolution of each fingertip about the tined-tube axis, the respective fingertip is positioned inside of the auger tube over a first angular range (see Fig. 4) and the respective fingertip is positioned outside of the auger tube over a second angular range, wherein the first angular range is less than the second angular range. 
Regarding Claim 18, the combination discloses the tined-tube auger of claim 11, wherein the auger tube includes auger flights (Patterson: 32) positioned between the tined-tube fingers (Patterson: see Fig. 1).




Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Innes, and further in view of Ronning (US 2455905 A).

Regarding Claim 9, the combination of Patterson and Innes discloses the combine of claim 7.
Patterson does not disclose wherein the first angular range is about 120 degrees and the second angular range is about 240 degrees, and is silent as for how long 34b is flush with outer surface 33.
In the same field of endeavor, Ronning discloses a rotating finger (47) fully withdrawn inside a tube (D) for about 120 degrees (see Fig. 3, the path from B to A in a counterclockwise direction), and extending outside of the tube for about 240 degrees (see Fig. 3, the path from A to B in a counterclockwise direction).
It would be obvious to one of ordinary skill in the art to provide the retracting fingers disclosed by Patterson with the retraction range disclosed by Ronning as a way of preventing the fingers from carrying crop over the top of the auger tube.

    PNG
    media_image1.png
    559
    497
    media_image1.png
    Greyscale

Ronning Figure 3
Regarding Claim 19, the combination discloses the tined-tube auger of claim 17. 
Patterson does not disclose wherein the first angular range is about 120 degrees and the second angular range is about 240 degrees, and is silent as for how long 34b is flush with outer surface 33.
In the same field of endeavor, Ronning discloses a rotating finger (47) fully withdrawn inside a tube (D) for about 120 degrees (see Fig. 3, the path from B to A in a counterclockwise direction), and extending outside of the tube for about 240 degrees (see Fig. 3, the path from A to B in a counterclockwise direction).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 7392646 B2) in view of Innes (US RE21571 E) as applied to claim 11 above, and further in view of Farley (US 9591806 B2).

Regarding Claim 20, the combination discloses the tined-tube auger of claim 11. 
The combination does not disclose wherein at least one finger fully extends when the tined-tube is rotated to a predetermined position with respect with the auger tube.
In a similar auger, Farley discloses a tined-tube (finger hub 80) wherein a finger (86) fully extends from the auger tube (76).
It would be obvious to one of ordinary skill in the art to modify Patterson so that the tined tube is positioned closer to the front side of the auger tube, allowing a finger to fully extend from the auger tube, as a way to move more cut crop material towards the feeder housing.




Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive. It is unclear what portion of the finger applicant considers to be the free end. 
		It is noted that with respect to claims 6 and 16 the examiner took Official Notice in the previous two office actions that it is old and well known in the art to use a bearing when connecting a rotary shaft to a stationary member.  Applicant has failed to challenge the official notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  Since applicant has not adequately traversed the examiners assertion of official notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the examiner’s assertion of official notice.  

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/M.I.R./Examiner, Art Unit 3671